Hondon Minerals Corporation 10-K/A Exhibit 99.2 UTAH BLM CLAIMS NAME OF CLAIM TYPE OF CLAIM SERIAL NO. LEAD FILE NO. TOTAL ACREAGE MERIDIAN, TOWNSHIP, RANGE & SECTION COUNTY STATE LOCATION DATE DATE OF RECORDATION NOTICE WAR EAGLE 47 LODE UMC 396629 UMC 396583 26 0320S 0060W 009 IRON UTAH 6/9/07 8/31/07 WAR EAGLE 48 LODE UMC 396630 UMC 396583 26 0320S 0060W 004 IRON UTAH 6/9/07 8/31/07 WAR EAGLE 49 LODE UMC 396631 UMC 396583 26 0320S 0060W 009 IRON UTAH 6/9/07 8/31/07 WAR EAGLE 50 LODE UMC 396632 UMC 396583 26 0320W 0060W 009 IRON UTAH 6/9/07 8/31/07 WAR EAGLE 51 LODE UMC 396633 UMC 396583 26 0320S 0060W 009 IRON UTAH 6/9/07 8/31/07 WAR EAGLE 52 LODE UMC 396634 UMC 396583 26 0320S 0060W 009 IRON UTAH 6/9/07 8/31/07 WAR EAGLE 53 LODE UMC 396635 UMC 396583 26 0320S 0060W 009 IRON UTAH 6/9/07 8/31/07 WAR EAGLE 54 LODE UMC 396636 UMC 396583 26 0320S 0060W 009 IRON UTAH 6/9/07 8/31/07 WAR EAGLE 55 LODE UMC 396637 UMC 396583 26 0320S 0060W 009 IRON UTAH 6/9/07 8/31/07 MOHAVE COUNTY, ARIZONA CLAIMS NAME OF PROPERTY LEGAL DESCRIPTION TOWNSHIP, RANGE & SECTION CLAIM # / TAX PARCEL # DATE OF PURCHASE ACRES TYPE OF PROPERTY NOTES 4848 W. TENNESSEE AVENUE CHLORIDE, AZ 86431 THAT PORTION OF LOT 7, BLOCK 10, CHLORIDE TOWNSITE, ACCORDING TO THE PLAT THEREOF RECORDED FEBRUARY 4, 1918, IN THE OFFICE OF THE RECORDER OF MOHAVE COUNTY, ARIZONA, DESCRIBED AS FOLLOWS:BEGINNING AT THE NORTHWEST CORNER OF SAID LOT 7;THENCE NORTH 84 DEGREES 56 MINUTES EAST 12.7 FEET; THENCE SOUTH 3 DEGREES 35 MINUTES 30 SECONDS EAST 179.7 FEET; THENCE SOUTH 84 DEGREES 30 MINUTES 30 SECONDS WEST 14.0 FEET; THENCE NORTH 3 DEGREES 10 MINUTES 30 SECONDS WEST 179.8 FEET TO THE TRUE POINT OF BEGINNING. 23N, 18W, 3&4 308-06-096 8/22/2011 HOUSE & LOT 4 CHLORIDE, AZ 86431 ALL OF LOTS SEVEN (7), EIGHT (8), AND THE NORTHERLY 60.00 FEET OF LOTS SEVENTEEN (17) AND EIGHTEEN (18), ALL IN BLOCK THIRTEEN (13), CHLORIDE TOWNSITE, ACCORDING TO THE PLAT THEREOF RECORDED FEBRUARY 4, 1, ARIZONA. 23N, 18W, 3&4 308-06-113D 11/14/2011 7 LOTS 4 CHLORIDE, AZ 86431 PARCEL NO. 1: THAT PORTION OF LOT SEVENTEEN (17), BLOCK 19, CHLORIDE TOWNSITE, ACCORDING TO THE PLAT THEREOF RECORDED FEBRUARY 14, 1918, IN THE OFFICE OF THE RECORDER, MOHAVE COUNTY, ARIZONA, DESCRIBED AS FOLLOWS:BEGINNING AT THE NORTHEAST CORNER OF SAID LOT 17; THENCE SOUTH 5 DEGREES 36 MINUTES EAST 151.8 FEET TO THE SOUTHEAST CORNER OF SAID LOT 17; THENCE SOUTH 81 DEGREES 37 MINUTES WEST, 27 FEET; THENCE NORTH 8 FEET 04 MINUTES WEST, 157.54 FEET, THENCE NORTH 84 DEGREES 13 MINUTES EAST 33.5 FEET TO THE POINT OF BEGINNING. PARCEL NO. 2: THOSE PORTIONS OF LOT EIGHTEEN (18), BLOCK 19, CHLORIDE TOWNSITE, ACCORDING TO THE PLAT THEREOF RECORDED FEBRUARY 4, 1, MOHAVE COUNTY, ARIZONA, DESCRIBED AS FOLLOWS:A.BEGINNING AT A POINT WHICH LIES SOUTH 84 DEGREES. 23N,18W, 3&4 308-06-173 2/2/2012 HOUSE & LOT 4768 W. TENNESSEE AVENUE CHLORIDE, AZ 86431 LOTS 3, 4 AND THE EASTERLY 35.5 FEET OF LOT 5, BLOCK 11 OF CHLORIDE TOWNSHIP, ACCORDING TO THE PLAT THEREOF, RECORDED FEBRUARY 4, 1, 1917, IN THE OFFICE OF THE COUNTY RECORDER OF MOHAVE COUNTY, ARIZONA. 23N, 18W, 3&4 308-06-101B 6/13/2011 HOUSE & 3 LOTS METALLIC ACCIDENT PATENTED LODE MINING CLAIM THE METALLIC ACCIDENT PATENTED LODE MINING CLAIM IN THE WALLAPAI MINING DISTRICT, BEING SHOWN ON MINERAL SURVEY NO. , AS GRANTED BY PATENT RECORDED IN 19 OF DEEDS, , SITUATE IN SECTION 13, TOWNSHIP 23 NORTH, RANGE 18 WEST OF THE GILA AND SALT RIVER MERIDIAN, MOHAVE COUNTY, ARIZONA. 23N, 18W, SEC 13 308-17-001 8/8/2011 20 VACANT LAND - MINING CLAIMS THIS PARCEL WAS PURCHASED IN COMBINATION WITH THE CONNOR LODE PATENTED MINING CLAIM FOR A TOTAL CONSIDERATION OF $55,000. CONNOR PATENTED LODE MINING CLAIM THE CONNOR PATENTED LODE MINING CLAIM IN THE WALLAPAI MINING DISTRICT, BEING SHOWN ON MINERAL SURVEY NO. , AS GRANTED BY PATENT RECORDED IN 55, RECORDS OF 262, SITUATE IN SECTION 11, TOWNSHIP 23 NORTH, RANGE 18 WEST OF THE GILA AND SALT RIVER MERIDIAN, MOHAVE COUNTY, ARIZONA. 23N, 18W, SEC 11 308-16-003 8/8/2011 VACANT LAND - MINING CLAIMS THIS PARCEL WAS PURCHASED IN COMBINATION WITH THE METALLIC ACCIDENT LODE PATENTED MINING CLAIM FOR A TOTAL CONSIDERATION OF $55,000. SKYSCRAPER PATENTED MINING CLAIM THE SKYSCRAPER PATENTED MINING CLAIM SURVEY #3451, SITUATE IN SECTION 32, TOWNSHIP 23 NORTH, RANGE 17 WEST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MOHAVE COUNTY, ARIZONA. 23N, 17W, SEC 32 332-21-004 11/3/2011 20 VACANT LAND - MINING CLAIMS DAISY TWINS PATENTED MINING CLAIM THE NORTHWEST HALF OF THE DAISY TWINS PATENTED MINING CLAIM IN THE WALLAPAI MINING DISTRICT, DESIGNATED AS SURVEY NO. 3612, IN THE DEPARTMENT OF THE INTERIOR, UNITED STATES LAND OFFICE, PHOENIX, ARIZONA AND RECORDED IN BOOK 33 OF DEEDS, , RECORDS OF MOHAVE COUNTY, ARIZONA, SITUATED IN SECTIONS 12 AND 13, TOWNSHIP 22 NORTH, RANGE 18 WEST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MOHAVE COUNTY, ARIZONA. 22N, 18W, SEC 12 & 13 339-03-009 8/22/2011 PATENTED MINING CLAIM DAISY TWINS EXTENSION PATENTED MINING CLAIM THE TWINS EXTENSION AND THE SOUTHEAST HALF OF THE DAISY TWINS PATENTED LODE MINING CLAIM LOCATED IN THE WALLAPAI MINING DISTRICT, DESIGNATED AS SURVEY NO. 3612, IN THE RECORDS OF THE BUREAU OF LAND MANAGEMENT, AS RECORDED IN BOOK 33 OF DEEDS, , IN THE OFFICE OF THE COUNTY RECORDER OF MOHAVE COUNTY, ARIZONA, SITUATE IN SECTION 13, TOWNSHIP 22 NORTH, RANGE 18 WEST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MOHAVE COUNTY, ARIZONA. 22N, 18W, SEC 13 339-03-010 11/14/2011 PATENTED MINING CLAIM MOLLY GIPSON & LITTLE WONDER PATENTED MINING CLAIMS THE MOLLY GIPSON AND LITTLE WONDER, BOTH PATENTED MINING CLAIMS AS SHOWN IN MINERAL SURVEY 1428, IN THE WALLAPAI MINING DISTRICT, SITUATE IN SECTION 3, TOWNSHIP 23 NORTH, RANGE 18 WEST OF THE GILA AND SALT RIVER BASE, MOHAVE COUNTY, ARIZONA. 23N, 18W, SEC 3 308-04-012 10/14/2010 PATENTED MINING CLAIMS MOLLY GIPSON 20.55 ACRES & LITTLE WONDER 1.07 ACRES.PER TAX ASSESSOR DESCRIPTION, 308-04--04-010-011-012. THIS CLAIM WAS PURCHASED IN COMBINATION WITH THE ART SHACK AND THE BULLION BECK FOR A TOTAL CONSIDERATION OF $60,000. 4732 W. TENNESSEE AVENUE CHLORIDE, AZ 86431 "ART SHACK" LOT 1, 2 AND 3, BLOCK 12, CHLORIDE TOWNSHIP, ACCORDING TO THE PLAT THEREOF, RECORDED FEBRUARY 14, 1918, IN THE OFFICE OF THE COUNTY RECORDER OF MOHAVE COUNTY, ARIZONA. TOGETHER WITH THE ALLEYWAY RUNNING ALONG THE EAST SIDE OF LOT 1, BLOCK 12, CHLORIDE TOWNSIDE, ACCORDING TO THE PLAT THEREOF, RECORDED FEBRUARY 14,1918, IN THE OFFICE OF THE COUNTY RECORDER OF MOHAVE COUNTY, ARIZONA, AS SHOWN IN RESOLUTION NO. 2004-, 2, . 23N, 18W, SEC 3 308-06-106B 10/14/2010 HOUSE/ART SHACK THIS PARCEL WAS PURCHASED IN COMBINATION WITH THE MOLLY GIPSON & LITTLE WONDER PATENTED MINING CLAIMS AND THE BULLION BECK FOR A TOTAL CONSIDERATION OF $60,000. THIS PARCEL IS ALSO KNOWN AS "THE ART SHACK." BULLION BECK PATENTED MINING CLAIM A PORTION OF SECTION 3, TOWNSHIP 23 NORTH, RANGE 18 WEST OF THE GILA AND SALT RIVER BASE, MOHAVE COUNTY, ARIZONA BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:COMMENCING AT THE NORTHEAST CORNER FOR SAID SECTION 3, A 3" ODIP W/USGLO BRASS CAP (1916); THENCE SOUTH 56°28'25" WEST (BASIS OF BEARINGS:TRUE NORTH PER DIRECT SOLAR OBSERVATIONS IN LAT. 35°24'43" NORTH, LONG. 114°13'06" WEST - RECORD OF SURVEY:BOOK 2, , RECORDS OF MOHAVE COUNTY, ARIZONA, 1813.46 FEET (SOUTH 55°18' WEST, 1816.38 FEET-RECORD, MS 1428) TO CORNER NO. 1 FOR THE BULLION BECK, MS 1428, AN "+" IN A GRANITE REEF MARKED "1-1428," WHENCE "BR 1 - 1428" BEARS NORTH 48° WEST, 2.17 FEET (NORTH 48° 20' WEST, 26 INCHES RECORD); THENCE ALONG LINE 1 - 4 SAID BULLION BECK SOUTH 10°37'50" WEST, (SOUTH 10°10' WEST-RECORD), 405.42 FEET TO A 5/8" REBAR W/CAP (RLS 8904) AND THE TRUE POINT OF BEGINNING:THENCE CONTINUING ALONG SAID LINE 1 - 4 SOUTH 10°37'50" WEST (SOUTH 10°10' WEST - RECORD), 831.23 FEET TO CORNER NO. 4 SAID BULLION BECK, A 5/8" REBAR W/ ALUMINUM CAP (8904), WHENCE "BR 4-1-1428" BEARS NORTH 29°09'30" WEST, 80.30 FEET (NORTH 30°15' WEST 81 FEET-RECORD); THENCE ALONG LINE 4-3 SAID BULLION BECK NORTH 86°49'45" WEST, 599.15 FEET (NORTH 87°40' WEST, 600 FEET-RECORD) TO CORNER NO. 3 FOR SAID BULLION BECK, A 5/8" REBAR WITH ALUMINUM CAP (RLS 8904), WHENCE "BR 3-4-1428" BEARS NORTH 35°10'30" WEST, 31.82 FEET (NORTH 36° WEST, 32 FEET-RECORD); THENCE ALONG 3-2 SAID BULLION BECK NORTH 10°36'15" EAST (NORTH 10°10' EAST-RECORD) 831.08 FEET TO A 5/8" REBAR W/CAP (RLS 8904); THENCE NORTH 72°18' EAST, 274.50 FEET TO A 5/8" RBAR W/ CAP (RLS 8904); THENCE SOUTH 70°56' EAST, 356.70 FEET TO THE POINT OF BEGINNING. SUBJECT TO THE EFFECTS OF DEED RECORDED IN BOOK 22 OF DEEDS, . 308-04-011 10/14/2010 PATENTED MINING CLAIMS THIS PARCEL WAS PURCHASED IN COMBINATION WITH THE MOLLY GIPSON & LITTLE WONDER PATENTED MINING CLAIMS AND THE ART SHACK FOR A TOTAL CONSIDERATION OF $60,000. ELKHART & PAYROLL LOTS CHLORIDE, AZ EAST HALF OF LOT TWO (2), LOT FOUR (4), WEST HALF OF LOT TEN (10), EAST HALF OF LOT TEN (10), WEST HALF OF LOT ELEVEN (11), WEST HALF OF LOT THIRTEEN (13), LOTS FOURTEEN (14), FIFTEEN (15) AND TWENTY-ONE (21), IN BLOCK THIRTEEN (13); ALL IN CHLORIDE TOWNSITE, MOHAVE COUNTY, STATE OF ARIZONA, ACCORDING TO THE OFFICIAL MAP OR PLAT OF SAID CHLORIDE TOWNSITE ON FILE AND OF RECORD IN THE OFFICE OF THE COUNTY RECORDER OF SAID MOHAVE COUNTY, ARIZONA. 23N, 18W, 3&4 308-06-109 308-06-112 308-06-113B 308-06-114 308-06-115 308-06-117 308-06-119 11/4/2011 7 PARCELS/LOTS:2, 4, 10, 11, 13, 14, 15 & 21. TOTAL PURCHASE PRICE CONSIDERATION FOR ALL 7 PARCELS $13,000. ASSESSOR'S DESCRIPTION OF LOTS: 308-06-109 - CHLORIDE TOWNSITE BLOCK 13, E2 OF LOT 2 (.07 ACRES) - ELKHART AVENUE. 308-06-112 - CHLORIDE TOWNSITE BLOCK 13, LOT 4 (.13 ACRES) - ELKHART AVENUE. 308-06-113B - CHLORIDE TOWNSITE BLOCK 13, LOT 21 (.21 ACRES). 308-06-114 - CHLORIDE TOWNSITE, BLOCK 13, E2 OF LOT 10 (.07 ACRES) - ELKHART AVENUE. 308-06-115 - CHLORIDE TOWNSITE, BLOCK 13, W2 OF LOT 10; LOTS 14 & 15 (.34 ACRES) - ELKHART AVENUE. 308-06-117 - CHLORIDE TOWNSITE, BLOCK 13, W2 OF LOT 11 (.07 ACRES) - ELKHART AVENUE. 308-06-119 - CHLORIDE TOWNSITE, BLOCK 13, W2 OF LOT 13 (.07 ACRES) - E. PAYROLL AVENUE. TERMINAL MILLSITE TERMINAL MILLSITE IN THE WALLAPAI MINING DISTRICT, BEING SHOWN ON MINERAL SURVEY NO. 3595B, AS FILED IN THE BUREAU OF LAND MANAGEMENT, SITUATE IN SECTION 3, TOWNSHIP 23 NORTH, RANGE 18 WEST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MOHAVE COUNTY, ARIZONA. 23N, 18W, SEC 3 308-04-008 7/29/2'S DEED AND RECORDED ON 8/4/11 IN OFFICIAL REORDS OF MOHAVE COUNTY. MILLSITE THIS PROPERTY WAS OBTAINED VIA TREASURER'S DEED/JUDGMENT IN CONSIDERATION OF AMOUNT PAID TO TREASURER AT FORECLOSURE SALE.TAX LIEN CERTIFICATE NO. 2004001652.HONDO MINERALS, INC. v. MCLTM, LLC & KAROLINE LILLY LEWIS; SUPERIOR COURT OF MOHAVE COUNTY CASE NO. CV2011-00139. MONTANA PATENTED MINING CLAIM A PORTION OF THE MONTANA PATENTED MINING CLAIM, MINERAL SURVEY #3, TOWNSHIP 23 NORTH, RANGE 18 WEST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MOHAVE COUNTY, ARIZONA, DESCRIBED AS FOLLOWS:BEGINNING AT THE NORTHEAST CORNER OF SAID MONTANA MINING CLAIM; THENCE NORTH 66 DEGREES, 28'W, A DISTANCE OF ; THENCE SOUTH 04 DEGREES, 07' EAST, A DISTANCE OF 1 50 FEET; THENCE SOUTH 85 DEGREES, 53' WEST, A DISTANCE OF 320 FEET; THENCE NORTH 04 DEGREES, 07' WEST, A DISTANCE OF 317.65 FEET; THENCE SOUTH 66 DEGREES, 28' EAST, A DISTANCE OF 361.25 FEET TO THE POINT OF BEGINNING. 23N, 18W, SEC 3 308-04-015 9/27/2010 PATENTED MINING CLAIM THIS PARCEL WAS PURCHASED JOINTLY WITH PARCEL #308-04-$15, MONTANA & ARIZONA LODE MINING CLAIM MONTANA AND ARIZONA LODE MINING CLAIMS, MINERAL SURVEY #3, PATENT RECORDED IN BOOK , , SITUATE IN SECTION 3, TOWNSHIP 23 NORTH, RANGE 18 WEST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MOHAVE COUNTY, ARIZONA.EXCEPTING A PORTION DESCRIBED AS FOLLOWS:BEGINNING ATHE NORTHEAST CORNER OF SAID MINING CLAIM; THENCE NORTH 66 DEGREES, 28' WEST, A DISTANCE OF ; THENCE SOUTH 04° 07' EAST, A DISTANCE OF 150 FEET; THENCE SOUTH 85°, 53' WEST, A DISTANCE OF 320 FEET; THENCE NORTH 04°, 07' WEST, A DISTANCE OF 317. 65 FEET; THENCE SOUTH 66°, 28' EAST, A DISTANCE OF 361.25 FEET TO THE POINT OF BEGINNING. 23N, 18W, SEC 3 308-04-016 9/27/2010 PATENTED MINING CLAIM THIS PARCEL WAS PURCHASED JOINTLY WITH PARCEL #308-04-$15, GOLDEN GEM, QUAKER, R.A. & EXCHEQUER PATENTED MINING CLAIMS GOLDEN GEM LODE MINING CLAIM IN THE WALLAPAI MINING DISTRICT, BEING SHOW ON MINERAL SURVEY NO. 1287, ON FILE IN THE BUREAU OF LAND MANAGEMENT, IN SECTION 7, TOWNSHIP 22 NORTH, RANGE 17 WEST OF THE GILA AND SALT RIVER BASE MERIDIAN OF MOHAVE COUNTY, ARIZONA, AS GRANTED BY PATENT RECORDED IN BOOK 14 OF DEEDS, . EXCHEQUER LODE MINING CLAIM IN THE WALLAPAI MINING DISTRICT, BEING SHOWN ON MINERAL SURVEY NO. 2779, ON FILE IN THE BUREAU OF LAND MANAGEMENT, IN SECTIONS 7 AND 18, TOWNSHIP 22 NORTH, RANGE 17 WEST OF THE GILA AND SALT RIVER BASE MERIDIAN, MOHAVE COUNTY, ARIZONA, AS GRANTED BY PATENT RECORDED IN BOOK 22 OF DEEDS, . EXCEPT ALL THAT PORTION WITHIN BOUNDARIES OF BROKEN HILLS LODE CLAIM, SURVEY NO. 2, SURVEY NO. 2779, AND ALL VEINS, LODES AND LEDGES, THROUGHOUT THEIR ENTIRE DEPTH, THE TOPS OR APEXES OF WHICH MAY BE INSIDE OF SAID EXCLUDED PORTION, AS SET FORTH IN SAID PATENT. R.A. AND QUAKER LODE MINING CLAIMS IN THE WALLAPAI MINING DISTRICT, BEING SHOWN ON MINERAL SURVEY NO. 2779, ON FILE WITH THE BUREAU OF LAND MANAGEMENT IN SECTION 7, TOWNSHIP 22 NORTH, RANGE 17 WEST OF THE GILA AND SALT RIVER BASE MERIDIAN, MOHAVE COUNTY, ARIZONA, AS GRANTED BY PATENT RECORDED IN BOOK 21 OF DEEDS, . EXCEPT ALL THAT PORTION WITHIN TH BOUNDARIES OF THE GOLDEN GEM LODE CLAIM, SURVEY NO. 1287, AND ALL VEINS, LODES AND LEDGES, THROUGHOUT THEIR ENTIRE DEPTH, THE TOPS OR APEXES OF WHICH MAY BE INSIDE OF SAID EXCLUDED PORTION, AS SET FORTH IN SAID PATENT. 22N, 17W, 7&18 330-05-007 4/1/2011 PATENTED MINING CLAIMS THIS PARCEL WAS PURCHASED IN COMBINATION WITH PARCEL NOS. 332-21-003; 330-19-006; AND 330-19-$200, SUMMIT & SILVER MONSTER LODE MINING CLAIMS SILVER MONSTER LODE MINING CLAIM IN THE WALLAPAI MINING DISTRICT, BEING SHOWN ON MINERAL SURVEY NO. 1900, ON FILE IN THE BUREAU OF LAND MANAGEMENT IN SECTION 32, TOWNSHIP 23 NORTH, RANGE 17 WEST OF THE GILA AND SALT RIVER BASE MERIDIAN, MOHAVE COUNTY, ARIZONA, AS GRATED BY PATENT RECORDED IN BOOK 10 OF DEEDS, . SUMMIT LODE MINING CLAIM IN THE WALLAPAI MINING DISTRICT, BEING SHOWN ON MINERAL SURVEY NO. , TOWNSHIP 23 NORTH, RANGE 17 WEST OF THE GILA AND SALT RIVER BASE MERIDIAN, MOHAVE COUNTY, ARIZONA, AS GRANTED BY PATENT RECORDED IN BOOK 19 OF DEEDS, . 22N, 17W, SEC 32 332-21-003 4/1/2011 40 PATENTED MINING CLAIMS THIS PARCEL WAS PURCHASED IN COMBINATION WITH PARCEL NOS. 330-05-007; 330-19-006; AND 330-19-$200, RED SEAL PATENTED MINING CLAIM RED SEAL LODE MINING CLAIM IN THE HUALAPAI MINING DISTRICT, BEING SHOWN ON MINERAL SURVEY NO. 2, TOWNSHIP 22 NORTH, RANGE 17 WEST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MOHAVE COUNTY, ARIZONA, AS GRANTED BY PATENT RECORDED IN BOOK 22 OF DEEDS, . 22N, 17W, 18 330-19-006 4/1/2011 PATENTED MINING CLAIM THIS PARCEL WAS PURCHASED IN COMBINATION WITH PARCEL NOS.330-05-007; 332-21-003; AND 330-19-$200, SIWASH PATENTED MINING CLAIM SIWASH LODE MINING CLAIM IN THE HUALAPAI MINING DISTRICT, BEING SHOWN ON MINERAL SURVEY NO. 2, TOWNSHIP 22 NORTH, RANGE 17 WEST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MOHAVE COUNTY, ARIZONA, AS GRANTED BY PATENT RECORDED IN BOOK 22 OF DEEDS, . 22N, 17W, 18 330-19-007 4/1/2011 PATENTED MINING CLAIM THIS PARCEL WAS PURCHASED IN COMBINATION WITH PARCEL NOS. 332-21-003;330-05-007; AND 330-19-$200, WONDER, BRYAN & TOWNE LODE PATENTED MINING CLAIMS THE WONDER, THE BRYAN AND THE TOWNE LODE MINING CLAIMS IN THE WALLAPAI MINING DISTRICT, DESIGNATED AS MINERAL SURVEY NO. 2830, ON FILE IN THE BUREAU OF LAND MANAGEMENT, AS GRANTED BY PATENT RECORDED IN BOOK 22 OF DEEDS, , RECORDS OF MOHAVE COUNTY, ARIZONA, SITUATED IN SECTION 10, TOWNSHIP 23 NORTH, RANGE 18 WEST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MOHAVE COUNTY, ARIZONA. 23N, 18W, 10 308-15-003 10/4/2011 60.08 TOTAL. (18.913 AC - TOWN LODE; 20.661 AC - BRYAN; & 20.502 AC - WONDER) PATENTED MINING CLAIMS ALL 3 PATENTED MINING CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $60,080. TENNESSEE LODE & GREAT LEAD LODE MINING CLAIMS TENNESSEE LODE AND GREAT LEAD LODE MINING CLAIMS LOCATED IN THE WALLAPAI MINING DISTRICT, BEING SHOWN ON MINERAL SURVEY NO.1, AS GRANTED BY PATENT RECORDED IN BOOK 14 OF DEEDS, AND SITUATED IN SECTION 3, TOWNSHIP 24 NORTH, RANGE 18 WEST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MOHAVE COUNTY, ARIZONA. 24N, 18W, 3 308-04-013 11/15/2007 PATENTED MINES SEE ARIZONA ASSET PURCHASE AGREEMENT & PROMISSORY NOTE DATED 11/15/2007. NOTE:THIS PARCEL WAS PURCHASED JOINTLY WITH PARCEL #340-10-$31,250. SCHUYLKILL LODE MINING CLAIM SCHUYLKILL LODE MINING CLAIM LOCATED IN THE WALLAPAI MINING DISTRICT, BEING SHOWN ON MINERAL SURVEY NO. 1, AS GRANTED BY PATENT RECORDED IN BOOK 4 OF DEEDS, , AND SITUATED IN SECTION 34, TOWNSHIP 24 NORTH, RANGE 18 WEST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MOHAVE COUNTY, ARIONA. 24N, 18W, 34 340-10-009 11/15/2007 PATENTED MINE SEE ARIZONA ASSET PURCHASE AGREEMENT & PROMISSORY NOTE DATED 11/15/2007. NOTE:THIS PARCEL WAS PURCHASED JOINTLY WITH PARCEL #308-04-$31,250. TELLER COUNTY, COLORADO CLAIMS PARCEL/ PROPERTY NO. LEGAL DESCRIPTION DATE OF PURCHASE ACREAGE TYPE OF PROPERTY MAP NO. NOTES 10-15-69 10245 HILLSIDE, LITTLE DODD, SOCRATES, PINE, CAPTAIN MANNIX 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3403-10 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 11-15-69 10, 2, 3, 4, 5 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3403-11 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 21/22 15-70 10, NORTH STAR 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 34-15-70, 3-16-70 10804 RUBY, CLARA, DOLLY, US GRANT, GREAT REPUBLICAN 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3405-34 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 11-16-70 10883 PAUL, 1ST NATIONAL STORMY, PETRAL, AURIFEROUS, WINTER QUEEN 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3549-11 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 30/31-14-69 11431 MAGNET 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 20-14-69 11, MCKINNLEY, ROBERT W., LITTLE JOSEY 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3403-10 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 6-16-69 11796 CANADA 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3551-11 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 35-15-70 3/4 INT 12 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3405-35 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 2-15-70 12 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3405-02 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 22-15-69 13, EMMA L 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3403-22 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 7-15-69 13821 GNOME 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3403-07 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 11-15-69 13893 SUNNYSIDE, TIGER 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3403-11 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 34-15-70, 3-16-70 14 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3405-34 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 22-15-70 14, 2, 3, 4, 5 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3405-22 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 1-16-70 14 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3549-01 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 3-15-70, 4-16-70 15, FRED B, ALBERTA, BENJAMIN 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3405-03 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 11-15-69 15, F E LODES 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3403-11 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 22-15-70 15 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3405-22 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 35-15-69 16423 SEDGEWICK #1 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3403-35 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 11-16-70 17, OLIVE, ISABEL, EDWARD, BRYAN, BUCKHORN 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3549-11 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 11-15-70 17364 WASADAHL 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3405-11 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 11/12-16-70 18933 OMAHA, TOLEDO, BERLIN, HAMBURG, DETROIT 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. 35-15-70 15255 HECTOR (UND 1/3 INT) 12/12/07 PATENTED MINING CLAIM - MINERAL RIGHTS ONLY 3405-35 ALL 24 CLAIMS ARE SEVERED MINERAL CLAIMS. ALL 24 CLAIMS WERE PURCHASED FOR A TOTAL CONSIDERATION OF $5,371. ARIZONA BLM CLAIMS NAME OF CLAIM TYPE OF CLAIM SERIAL NO. LEAD FILE NO. TOTAL ACREAGE MERIDIAN, TOWNSHIP, RANGE & SECTION COUNTY STATE LOCATION DATE RECORDATION NOTICE DATE ST. LOUIS #1 LODE AMC405583 AMC405583 14 0220N 0170W 008 14 0220N 0170W 017 MOHAVE AZ 2/15/2011 2/18/2011 ST. LOUIS #2 LODE AMC405584 AMC405583 14 0220N 0170W 008 MOHAVE AZ 2/15/2011 2/18/2011 ST. LOUIS #3 LODE AMC405585 AMC405583 14 0220N 0170W 008 MOHAVE AZ 2/15/2011 2/18/2011 ST. LOUIS #4 LODE AMC405586 AMC405583 14 0220N 0170W 008 MOHAVE AZ 2/15/2011 2/18/2011 ST. LOUIS #5 LODE AMC405587 AMC405583 14 0220N 0170W 008 MOHAVE AZ 2/15/2011 2/18/2011 ST. LOUIS #6 LODE AMC405588 AMC405583 14 0220N 0170W 008 14 0220N 0170W 017 MOHAVE AZ 2/15/2011 2/18/2011 ST. LOUIS #7 LODE AMC405589 AMC405583 14 0220N 0170W 008 14 0220N 0170W 017 MOHAVE AZ 2/15/2011 2/18/2011 ST. LOUIS #8 LODE AMC405590 AMC405583 14 0220N 0170W 008 14 0220N 0170W 017 MOHAVE AZ 2/15/2011 2/18/2011 ST. LOUIS #9 LODE AMC405591 AMC405583 14 0220N 0170W 008 14 0220N 0170W 017 MOHAVE AZ 2/15/2011 2/18/2011 ST. LOUIS #10 LODE AMC405592 AMC405583 14 0220N 0170W 008 14 0220N 0170W 017 MOHAVE AZ 2/15/2011 2/18/2011 GUN SLINGER LODE AMC410758 AMC410757 14 0220N 0180W 012 14 0220N 0180W 013 MOHAVE AZ 9/8/2011 9/13/2011 DRUNKEN MULE LODE AMC410759 AMC410757 14 0220N 0180W 013 MOHAVE AZ 9/8/2011 9/13/2011 OLD SHOE LODE AMC410760 AMC410757 14 0220N 0180W 012 14 0220N 0180W 013 MOHAVE AZ 9/8/2011 9/13/2011 RANDY BELLE LODE AMC410762 AMC410757 14 0230N 0180W 003 MOHAVE AZ 9/8/2011 9/13/2011 RAVEN LODE AMC410763 AMC410757 14 0230N 0180W 003 MOHAVE AZ 8/23/2011 9/13/2011 SIR LODE AMC410764 AMC410757 14 0230N 0180W 003 MOHAVE AZ 9/6/2011 9/13/2011 STAIR STEP LODE AMC410765 AMC410757 14 0230N 0180W 003 MOHAVE AZ 9/6/2011 9/13/2011 TEMPERENCE LODE AMC410766 AMC410757 14 0230N 0180W 003 MOHAVE AZ 8/21/2011 9/13/2011 HONDO MILL SITE MILLSITE AMC406045 AMC406045 14 0220N 0170W 007 MOHAVE AZ 2/22/2011 2/25/2011 HONDO MILL SITE #2 MILLSITE AMC406046 AMC406045 14 0220N 0170W 007 MOHAVE AZ 2/22/2011 2/25/2011 HONDO MILL SITE #3 MILLSITE AMC406047 AMC406045 14 0220N 0170W 007 MOHAVE AZ 2/22/2011 2/25/2011 HONDO MILL SITE #4 MILLSITE AMC406048 AMC406045 14 0220N 0170W 007 MOHAVE AZ 2/22/2011 2/25/2011 HONDO MILL SITE #5 MILLSITE AMC406049 AMC406045 14 0220N 0170W 007 MOHAVE AZ 2/22/2011 2/25/2011 HONDO MILL SITE #6 MILLSITE AMC406050 AMC406045 14 0220N 0170W 007 MOHAVE AZ 2/22/2011 2/25/2011 HONDO MILL SITE #7 MILLSITE AMC407859 AMC407853 14 0220N 0170W 007 MOHAVE AZ 5/15/2011 5/25/2011 HONDO MILL SITE #8 LODE AMC410761 AMC410757 14 0220N 0180W 012 MOHAVE AZ 9/8/2011 9/13/2011 CALAMITY LODE AMC410757 AMC410757 14 0230N 0180W 003 MOHAVE AZ 9/6/2011 9/13/2011 METAL SOCK LODE AMC407858 AMC407853 14 0220N 0170W 017 14 0220N 0170W 018 14 0220N 0180W 012 MOHAVE AZ 5/15/2011 5/25/2011 FLAT IRON LODE AMC407855 AMC407853 14 0220N 0170W 007 14 0220N 0170W 018 MOHAVE AZ 5/15/2011 5/25/2011 SILVER SPOON LODE AMC407856 AMC407853 14 0220N 0170W 007 14 0220N 0170W 008 14 0220N 0170W 017 14 0220N 0170W 018 MOHAVE AZ 5/15/2011 5/25/2011 SILVER DITCH LODE AMC407854 AMC407853 14 0220N 0170W 007 14 0220N 0170W 018 MOHAVE AZ 5/15/2011 5/25/2011 GOLD TOE LODE AMC407853 AMC407853 14 0220N 0170W 018 MOHAVE AZ 5/15/2011 5/25/2011 MOLE GOLD LODE AMC407857 AMC407853 14 0220N 0170W 007 14 0220N 0170W 018 MOHAVE AZ 5/15/2011 5/25/2011 DAISY LODE AMC402393 AMC402393 14 0230N 0180W 003 14 0240N 0180W 034 MOHAVE AZ 9/8/2010 10/12/2010 ELKHART LODE AMC402394 AMC402393 14 0240N 0180W 034 MOHAVE AZ 9/8/2010 10/12/2010 MISS MAGGY LODE AMC402395 AMC402393 14 0240N 0180W 034 MOHAVE AZ 9/8/2010 10/12/2010 LADY LODE AMC402396 AMC402393 14 0230N 0180W 003 MOHAVE AZ 9/8/2010 10/12/2010 NORTHERN EXTENSION-BULLION BECK LODE AMC402397 AMC402393 14 0230N 0180W 003 MOHAVE AZ 9/8/2010 10/12/2010 ROMEO LODE AMC402398 AMC402393 14 0230N 0180W 003 MOHAVE AZ 9/8/2010 10/12/2010 TENNESSEE EXTENSION LODE AMC402399 AMC402393 14 0230N 01802 002 14 0230N 0180W 003 MOHAVE AZ 9/8/2010 10/12/2010 TURTLE SHELL LODE AMC402400 AMC402393 14 0240N 0180W 034 MOHAVE AZ 9/8/2010 10/12/2010 VALERO LODE AMC402401 AMC402393 14 0230N 0180W 003 MOHAVE AZ 9/8/2010 10/12/2010 WESTERN EXTENSION-GREAT LEAD LODE AMC402402 AMC402393 14 0230N 0180W 003 MOHAVE AZ 9/8/2010 10/12/2010 NEVADA BLM CLAIMS NAME OF CLAIM TYPE OF CLAIM SERIAL NO. LEAD FILE NO. TOTAL ACREAGE MERIDIAN, TOWNSHIP, RANGE & SECTION COUNTY STATE LOCATION DATE RECORDATION NOTICE DATE NOTES SILVER GEM LODE NMC980947 NMC980946 21 0250S 0580E 033 21 0250S 0580E 034 CLARK NV 11/26/07 2/27/08 This BLM claim was obtained through the merger with Tycore Ventures Inc. JUAB COUNTY, UTAH CLAIMS NAME OF PROPERTY LEGAL DESCRIPTION TOWNSHIP, RANGE & SECTION CLAIM # / TAX PARCEL # DATE OF PURCHASE ACREAGE TYPE OF PROPERTY SULLIVAN LODE Patented Mining Claim called the Sullivan Lode, Parcel/Property No. 36831, Account No. 9003216, located in Township 10 South, Range 2 West, Section 19, Survey #254, containing 19.016 acres in the Tintic Mining District in Juab County, Utah. 10S 2W 19 5/13/10 Patented Mining Claim OTHER PROPERTIES NAME STATE COUNTY TOWNSHIP, RANGE & SECTION DATE NOTES RIGHT-OF-WAY EASEMENT AGREEMENT AZ MOHAVE 23N, 18W, SEC 3 10/10/10 Arnold Brannon - New Comstock, Inc.
